Citation Nr: 1135256	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-24 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability (back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction is currently with the RO in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records, specifically, VA treatment records from a VA medical center in Houston, Texas from 2000-2001.  These records were referred to in an April 2010 VA examination report, but have not been associated with the claims file.  

On remand, the RO obtained VA treatment records from multiple VA medical centers from 2003 through 2010, but did not obtain any earlier records.  An x-ray report from June 2000 in Fort Worth, Texas, as well as the VA examiner's statements strongly suggest that the Veteran received treatment from VA as early as 2000.  Unfortunately, it is unclear whether records of this treatment have been lost or destroyed, or if the RO merely failed to fully comply with the Board's remand instructions since no formal finding of unavailability has been placed of record.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this case, the Board finds that the RO has failed to substantially comply with the October 2010 remand instructions, necessitating another remand.  

On remand, the RO should obtain all VA treatment records from the time of separation from service in December 1998 to the present and associate them with the Veteran's claim folder.  This should include, but is not limited to, VA treatment records from the VA medical facilities in Houston, Texas from 2000 to 2001.  

If there are no new records available, a formal finding of unavailability should be placed of record.  

If, and only if, the RO is unable to find any VA treatment records from Houston from 2000 to 2001, the Veteran should be afforded a new VA examination.  The examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's current back condition was either caused or permanently aggravated by the Veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain records for the Veteran from the VA medical facilities in Houston, Texas from 2000-2001.  If additional records cannot be located, a formal finding of unavailability should be placed in the record, documenting the steps the RO took to obtain the additional VA records.

2. The Veteran's medical records from Arlington Orthopedic Associates.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.


3. If, and only if, the RO is unable to locate VA treatment records from the Houston VA from 2000-2001, the Veteran should be afforded a new VA examination of her back.  

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's back disability was either caused by her military service or was permanently aggravated by her active service.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

